Exhibit 10.125



Amended Schedule of Firstar Mortgages and Deeds of Trust Which are Substantially
in the Form of
Mortgage/Deed of Trust Attached as Exhibit 10.5
to the Registrant's Form 10-Q for the Period Ending 9/30/00

 

 

RESIDENCE

LOCATION

LAND VALUE

DATE OF MORTGAGE



1.    Alterra Clare Bridge Cottage of Apple Valley

Apple Valley, San Bernardino County, California

$470,488

August 31,2000

2.    Alterra Clare Bridge Cottage of Arvada I

Arvada, Jefferson County, Colorado

$430,000

August 31, 2000

3.    Alterra Clare Bridge Cottage of Centerville

Centerville, Houston County, Georgia

$168,000

August 31, 2000

4.    Alterra Clare Bridge Cottage of Columbus and Alterra Sterling House of
Columbus

Columbus, Muscogee County, Georgia

$570,000

August 31, 2000

5.    Alterra Clare Bridge of Cordova

Cordova, Shelby County, Tennessee

$803,682

August 31, 2000

6.    Alterra WovenHearts of Greenville

Greenville, Pitt County, North Carolina

$150,000

August 31, 2000

7.    Alterra Clare Bridge of Hendersonville

Hendersonville (Laurel Park), Henderson County, North Carolina

$380,000

August 31, 2000

7.    Alterra WovenHearts of Holt

Holt, Ingham County, Michigan

95,000

August 31, 2000

8.    Alterra Wynwood of Novato

Novato, Marin County, California

$2,100,000

August 31, 2000

9.    Alterra Clare Bridge Cottage of Palmdale I

Palmdale, Los Angeles County, California

$670,824

August 31, 2000

10.    Alterra Clare Bridge of Tulsa

Tulsa (101 st ), Tulsa County, Oklahoma

$675,000

August 31, 2000

11.    Alterra Clare Bridge Cottage of Greenwood

Greenwood, Johnson County, Indiana

$338,793

August 31, 2000

12.    Alterra Sterling House of Murfreesboro

Murfreesboro, Rutherford County, Tennessee

$500,000

August 31, 2000

13.    Alterra Clare Bridge Cottage of Danville

Danville, Pittsylvania County, Virginia



$498,750

August 31, 2000